Name: 86/75/EEC: Commission Decision of 20 February 1986 approving an adaptation of the special programme for the Region of Umbria concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-03-21

 Avis juridique important|31986D007586/75/EEC: Commission Decision of 20 February 1986 approving an adaptation of the special programme for the Region of Umbria concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 076 , 21/03/1986 P. 0052 - 0052*****COMMISSION DECISION of 20 February 1986 approving an adaptation of the special programme for the Region of Umbria concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (86/75/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas on 29 July 1985 the Italian Government forwarded an adaptation of the special programme of the Region of Umbria concerning the development of production of beef and veal, sheepmeat and goatmeat; Whereas the said adaptation of the programme includes the conditions and objectives provided for by Regulation (EEC) No 1944/81; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The adaptation of the specific programme forwarded by the Italian Government on 29 July 1985 of the Region of Umbria concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 20 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1.